         Case 1:18-cv-06626-ALC-KNF Document 260 Filed 02/05/21 Page 1 of 1




                                                ATTORNEYS AT LAW

      230 Park Avenue. 21st Floor | New York, NY 10177 | Telephone: 212.682.8811 | www.dunnington.com | rdowd@dunnington.com



                                                                     February 5, 2021
VIA ECF
The Honorable Kevin N. Fox.
United States District Court
Southern District of New York
40 Foley Square,
New York, NY 10007

          Re:       Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
                    Worldwide” et al. (18-cv-06626)
Dear Judge Fox:

        We represent Defendant Broadcasters in this action. Pursuant to Rule 4.A.2. of the Court’s
Individual Practices and Section 6 of the SDNY Electronic Case Filing Rules & Instructions we
write to request a sealing order at the level of “Selected Parties” for Defendants’ forthcoming
Declaration of Raymond J. Dowd in Support of Defendants’ Motion to Compel as well as the
Memorandum of Law in Support of Defendants’ Motion to Compel. The Memorandum of Law
and Exhibits 2, 4 and 5 to the Declaration contain information that has been designated confidential
by Plaintiffs under Paragraph 2 of the May 17, 2019 Protective Order (ECF 104). Annexed to this
letter motion is a proposed order.



                                                                     Respectfully submitted,

                                                                     /s/ Raymond J. Dowd



cc:       All Counsel (via ECF)
